Citation Nr: 0021268	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.  In a May 1995 action, the Department of Veterans 
Affairs (VA) Regional Office Wichita, Kansas, removed the 
veteran's spouse, Ruby, as a dependent from his award of 
Section 306 disability pension effective in January 1980 due 
to their divorce in April 1979 and paid him the monthly rate 
of $5 for a single veteran effective at that time.  That 
action resulted in an overpayment of $15,311.07.  The veteran 
appealed from the creation of the indebtedness and also 
requested a waiver of recovery of the overpayment.  

The case was initially before the Board of Veterans' Appeals 
(Board) in November 1997 when it was held that the 
overpayment had been properly created.  The Board indicated 
that the matter of waiver of recovery of the overpayment was 
inextricably intertwined with the issue of whether the 
overpayment was properly created.  The Board remanded the 
question of waiver of recovery of the overpayment to the 
regional office for consideration.  In July 1998, the 
Regional Office Committee on Waivers and Compromises denied 
the veteran's request for waiver of recovery of the 
overpayment.  In October 1999 he was sent a supplemental 
statement of the case on that question.  The case is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had been in receipt of Section 306 disability 
pension benefits for a number of years.  His award had 
included an additional allowance for his spouse, Ruby, whom 
he had married in October 1963.  

3.  In December 1994, Ruby advised the regional office that 
she and the veteran had been divorced in 1979.  

4.  In response to a request by the regional office, the 
veteran later provided a copy of a divorce decree reflecting 
his divorce from Ruby on April 16, 1979, and a copy of a 
marriage certificate reflecting his marriage to Elfred on 
April 28, 1979.

5.  In May 1995, the veteran's award of Section 306 
disability pension was adjusted to pay him the rate of $5 per 
month for a single veteran effective in January 1980 due to 
his divorce from Ruby in April 1979.  That action resulted in 
the overpayment in question.

6.  There was minimal fault on the part of the veteran in 
creation of the overpayment.  Recovery of the indebtedness 
would seriously impair the veteran's ability to meet his 
necessary living expenses.


CONCLUSION OF LAW

Recovery of the overpayment of Section 306 disability pension 
would be against the principle of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

In it's July 1998 decision, the Regional Office Committee on 
Waivers and Compromises held that the veteran had been free 
of fraud, misrepresentation or bad faith in creation of the 
overpayment.  Thus, his request for waiver of the 
indebtedness was not barred on the basis of any of those 
factors.

The Committee further found, however, that the veteran had 
been at fault in creation of the indebtedness by failing to 
promptly notify the VA of the change in his dependency 
status.  It was also indicated that he had submitted a 
financial status report with contradictory evidence and that 
financial hardship was not shown based on the report.  It was 
held that it would not defeat the purpose of the benefit to 
recover the debt since he had other income besides his VA 
pension and the amount of the VA pension he was currently 
eligible for was insufficient to make a substantial 
difference in his financial status.  It was held that he had 
not demonstrated that he was unable to repay the debt based 
on his current financial status.  It was further indicated 
that the level of financial hardship that would be created by 
recovering the debt did not outweigh the level of unjust 
enrichment the veteran would receive if waiver of recovery of 
the indebtedness was granted.  The Committee found that it 
would not be against equity and good conscience to collect 
the debt and the veteran's request for waiver of recovery of 
the overpayment was denied.

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery  of the overpayment would 
defeat the purpose of benefits otherwise authorized, and 
whether the debtor relinquished a valuable right or changed 
position by reason of having relied upon the erroneous 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, the record reflects that, although the veteran 
and Ruby were divorced in April 1979, the regional office did 
not learn of the divorce until so advised by Ruby in December 
1994.  In addition, during the interim, on financial and 
employment statements submitted by the veteran in December 
1983 and December 1984, he reported that the name of his 
spouse was Ruby.  He also named Ruby as his spouse on a 
December 1980 annual income questionnaire.  The reason for 
the veteran reporting Ruby as his spouse on those reports is 
not clear.  However, the eligibility verification reports 
submitted by the veteran each year from 1989 to 1992 did not 
contain a space for reporting the name of a spouse and on his 
eligibility verification report dated in October 1993, the 
veteran indicated that he was married and living with his 
spouse, Elfred.  Further, the record reflects that he had 
married Elfred only some 12 days following his divorce from 
Ruby.  Thus, the veteran apparently considered himself as a 
married veteran for essentially the entire period of the 
overpayment, although since he was in receipt of protected 
pension (Section 306 disability pension), he could not add 
new dependents to his award following his divorce from Ruby.  
Under the circumstances, the Board concludes that the fault 
on the part of the veteran in creation of the overpayment was 
minimal in nature.  

On his financial status report submitted in May 1998, the 
veteran indicated that his only income consisted of his 
Social Security benefits of $774 per month.  He related that 
he was married to Elfred, but separated and she did not 
contribute to his support and he did not contribute to her 
support.  The veteran listed total monthly expenses of 
$785.65.  On the reverse of the form, he indicated that he 
used the $89 he had left after bills for incidentals.  He 
reported no assets of any kind and no other debts.  Since the 
veteran's reported monthly expenses exceed his monthly net 
income, it appears that financial hardship would result if 
the overpayment was recovered.  The Board does not find the 
veteran's financial status report to contain contradictory 
information since, although he indicated that he had $89 left 
after payment of his bills, that sum was used for incidental 
expenses.  The veteran only listed $50 per month for food, 
which appears to be a rather low estimate and did not list 
any amounts for clothing or medical care.  In view of the 
veteran's current financial situation, it does not appear 
that waiver of recovery of the indebtedness would result in 
any unjust enrichment for him.

After carefully considering the entire record, the Board is 
of the opinion that recovery of the overpayment of Section 
306 disability pension would be against the principle of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  Accordingly, under the circumstances, it follows 
that favorable action is warranted in connection with the 
veteran's appeal for waiver of recovery of the overpayment.  
In arriving at its decision in this regard, the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Section 306 disability pension benefits is established.  The 
appeal is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

